DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0013388).
Regarding claim 1, Lee discloses that a light-emitting diode, comprising:
a semiconductor stack, comprising a first semiconductor layer 212, an active region 123, and a second semiconductor layer 125 (Fig. 2-5);
a transparent conductive layer 131 (para. 0075) formed on the semiconductor stack and electrically connected to the second semiconductor layer 125;
an insulating layer 151 &  153 formed on the transparent conductive layer 131, comprising a first opening 133 or 153a (Fig. 3); and 
an electrode layer 133 & 163 formed on the insulating layer 151 &  153, comprising a first pad and a first extension extending from the first pad (Fig. 3); 
wherein the first extension contacts the transparent conductive layer 131 through the first opening 153a and covers the entire first opening 153a & 163.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0013388) in view of Kim et al. (US 2017/0108173).
Reclaim 2, Lee fails to teach the transparent conductive layer comprises a second opening exposing the second semiconductor layer.
However, Kim suggests that a transparent conductive layer 130 comprises a second opening 140b exposing the second semiconductor layer 125 (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide a transparent conductive layer comprises a second opening exposing the second semiconductor layer with Lee as taught by Kim in order to enhance high luminous efficacy and high production yields (para. 0010) and 
Reclaim 3, Lee & Kim disclose that the insulating layer further comprises a third opening and the first pad contacts the second semiconductor layer through the second opening and the third opening 133 (Fig. 3, Lee).
Reclaim 4, Lee & Kim disclose that a plurality of recesses formed in the semiconductor stack, wherein each of the recesses 140 comprises a side wall and a bottom, and wherein the side wall exposes the second semiconductor layer 125 and the active region 123 and the bottom exposes the first semiconductor layer 121; and
wherein the transparent conductive layer 130 comprises a fourth opening exposing the plurality of recesses and the second semiconductor layer between two adjacent recesses of the plurality of recesses (Fig. 2, Lee).
Reclaim 5, Lee & Kim disclose that the insulating layer 151 further comprises a plurality of fifth openings exposing the bottoms of the plurality of recesses 140; and 
the electrode layer 140 further comprising a second pad and a second extension extending from the second pad, and the second extension contacts the bottom of each of the plurality of recesses through the plurality of fifth openings (Lee Fig. 2).
Reclaim 6, Lee & Kim disclose that the first extension comprises a portion corresponding to the first opening 153a, and the width of the portion is larger than the width of the first opening (Fig. 3, Lee). 
Reclaim 7, Lee & Kim disclose that a plurality of recesses 140 formed in the semiconductor stack and the transparent conductive layer 130, wherein each of the recesses 
wherein the first pad 143a & 163 is formed on one of the plurality of recesses 140 and the insulating layer 151 covers the one of the plurality of recesses 140 & 127 (Lee, Fig. 2-3). 
Reclaim 8, Lee & Kim disclose that the insulating layer 151 further comprises a third opening 133 and the first pad 153a & 163 contacts the transparent conductive layer through the third opening 133.
Regarding claim 9, Lee & Kim disclose that a light-emitting diode, comprising:
a semiconductor stack 120, comprising a first semiconductor layer, an active region, and a second semiconductor layer (Fig. 2, Lee);
a recesses 140 & 127 formed in the semiconductor stack, wherein the recess 140 & 127 comprises a side wall and a bottom, and wherein the side wall exposes the second semiconductor layer and the active region and the bottom exposes a upper surface of the first semiconductor layer (Fig. 2 Lee);
a transparent conductive layer 130 formed on the semiconductor stack and electrically connecting the second semiconductor layer 125 (Fig. 2-3, Lee);
an insulating layer 151 formed on the transparent conductive layer 130, comprising a first opening; and
an electrode layer 131, 133, 153a, 163, 161 formed on the insulating layer 151& 153, comprising a pad 153 & 163 and an extension extending from the pad (Fig. 3, Lee);

Reclaim 10, Lee & Kim disclose that the insulating layer 151 & 153 further comprises an island covering the recess (Fig. 3, Lee). 
Reclaim 11, Lee & Kim disclose that the first opening surrounds the island and the extension extends on the island (Fig. 2-5, Lee). 
Reclaim 12, Lee & Kim disclose that the transparent conductive layer 131 compresses a second opening at the location of the island (Fig. 2-3, Lee).
Reclaim 13, Lee & Kim disclose that the second opening has a width smaller than that of the islands, and the extension contacts the transparent conductive layer through the first opening (Fig. 2-3, Lee).
Reclaim 14, Lee & Kim disclose that the second opening has a width larger than that of the islands, and the extension contacts the second semiconductor layer through the first opening (Fig. 3, Lee).
Regarding 15, Lee & Kim disclose that a light-emitting diode, comprising:
a semiconductor stack, comprising a first semiconductor layer, an active region, and a second semiconductor layer 120 (Lee Fig. 2-3);
a transparent conductive layer 131 formed on the semiconductor stack and electrically connecting to the second semiconductor layer (Lee Fig. 2-3);
an insulating layer 151 & 153 formed on the transparent conductive layer 131, comprising a first opening 133 or 153a and a plurality of islands in the first opening; and 

wherein the extension electrically connects to the second semiconductor layer through the first opening and overlaps the plurality of islands (Lee, Fig. 2-5).
Reclaim 16, Lee & Kim disclose that the plurality of islands is separated with each other (Fig. 2-5, Lee).
Reclaim 17, Lee & Kim disclose that a part of the first opening is under the pad (Fig. 2-3, Lee).
Reclaim 18, Lee & Kim disclose that the transparent conductive layer comprises a second opening on the part of the first opening (Lee in view of Kim).
Reclaim 19, Lee & Kim disclose that the pad contacts the second semiconductor layer through the part of the first opening and the second opening (Lee in view of Kim).
Reclaim 20, Lee & Kim disclose that the extension extends along the first opening (Lee in view of Kim).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899